This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CHARLES KOWAL,

 3                  Plaintiff-Appellant,

 4 v.                                                                    No. A-1-CA-36900

 5 PHI AIR MEDICAL,

 6                  Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Denise Barela-Shepherd, District Judge

 9 Charles Kowal
10 Albuquerque, NM

11 Pro Se Appellant

12 Phi Air Medical
13 Albuquerque, NM

14 Pro Se Appellee

15                                 MEMORANDUM OPINION

16 HANISEE, Judge.

17   {1}    Plaintiff appeals following the district court’s refusal to grant him a temporary

18 restraining order against the medical helicopters that fly to Presbyterian Hospital. This

19 Court issued a calendar notice proposing to affirm because we were unable to discern
 1 the relief Plaintiff sought and grounds on which that requested relief was based, given

 2 a lack of clarity in Plaintiff’s docketing statement and Plaintiff’s failure to adequately

 3 develop or identify what his arguments on appeal may be.

 4   {2}   Plaintiff has filed a memorandum in opposition to this Court’s notice of

 5 proposed disposition. However, Plaintiff has not provided this Court with any

 6 authority or argument to establish that the district court’s denial of his temporary

 7 restraining order was in error. See Corona v. Corona, 2014-NMCA-071, ¶ 28, 329

 8 P.3d 701 (“This Court has no duty to review an argument that is not adequately

 9 developed.”); see also In re Adoption of Doe, 1984-NMSC-024, ¶ 2, 100 N.M. 764,

10 676 P.2d 1329 (“We have long held that to present an issue on appeal for review, an

11 appellant must submit argument and authority as required by rule. . . . Issues raised

12 in appellate briefs which are unsupported by cited authority will not be reviewed by

13 us on appeal.”). Moreover, to the extent Plaintiff contends that he was not permitted

14 to “acquire needed evidence for [his] case,” Plaintiff has not indicated that this was

15 pursuant to a court ruling which this Court could review and has not otherwise

16 developed this argument. See Elane Photography, LLC v. Willock, 2013-NMSC-040,

17 ¶ 70, 309 P.3d 53 (“We will not review unclear arguments, or guess at what a party’s

18 arguments might be.” (alteration, internal quotation marks, and citation omitted)).

19   {3}   Accordingly, we affirm.


                                               2
1   {4}   IT IS SO ORDERED.



2                                      _____________________________
3                                      J. MILES HANISEE, Judge



4 WE CONCUR:



5 __________________________________
6 EMIL J. KIEHNE, Judge



7 __________________________________
8 JENNIFER L. ATTREP, Judge




                                  3